ORDER

PER CURIAM.
Appellant Robert Brummond, P.C. appeals the judgment sustaining respondents Donna Arbeitman and Merrill-Lynch Trust Company, FSB’s motion to quash garnishment and interrogatories. We have reviewed the parties’ briefs and the record on appeal and find no error of law. An extended opinion would have no prece-dential value. We have, however, furnished the parties with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).